Per Curiam.
The applicant for leave to appeal herein makes one complaint only. He claims that he should be granted leave to appeal because he “was not aloud on the stand [to] talk for my self.”
A hearing for the redetermination of his status as a defective delinquent, pursuant to the provisions of the Code (1957), Article 31B, was held by the Criminal Court of Baltimore on March 3, 1961, by the Court, sitting without a jury. The judge determined that the applicant was still a defective delinquent, and ordered his return to the Patuxent Institution.
At said hearing, the applicant was represented by Leonard J. Kerpelman, Esquire, of the Baltimore City Bar, and it appears that it was upon the advice of his counsel that the applicant did not take the stand and testify in his own behalf. This Court, as we have stated before, does not sit to review the wisdom or perspicuity of trial tactics, Lane v. State, 226 Md. 81, 172 A. 2d 400; Madison v. State, 200 Md. 1, 87 A. 2d 593.

Application denied.